EXHIBIT 10.36

 

INTRALASE CORP.

 

CHANGE OF CONTROL SEVERANCE AGREEMENT

 

This agreement is entered into between IntraLase Corp (the “Company,” which term
shall include any successor by merger, consolidation, sale of substantially all
of the Company’s assets or otherwise) and James Lightman (“Executive”) effective
as of the fourteenth day of February, 2005 (“Effective Date”).

 

1.1 Definitions

 

“Cause” means (a) willful malfeasance or gross negligence in the performance by
Executive of his duties, resulting in harm to the Company, (b) fraud or
dishonesty by Executive with respect to the Company, or (c) Executive’s
conviction of any felony. The Company may treat a termination of Executive’s
employment as termination for Cause only after (i) giving Executive written
notice of the intention to terminate for Cause and of his right to a hearing and
(ii) at least (15) fifteen days after giving the notice, conducting a hearing at
which Executive may be represented by counsel. Executive may be suspended with
pay during the notice period.

 

“Change of Control” is defined in Exhibit A.

 

“Good Reason” means, following a Change of Control, (i) failure by the Company
to maintain Executive in at least the position he occupies on the date of this
Agreement or assignment to Executive duties materially inconsistent with such
positions, (ii) failure by the Company to provide Executive with compensation
benefits he is receiving on the date of this Agreement, or as they may hereafter
be increased, other than in connection with a Company-wide reduction of
compensation and benefits, (iii) breach by the Company of any material provision
of this Agreement, (iv) relocation of Executive’s principal place of work to a
location more than (50) fifty miles from it’s location immediately prior to the
Change of Control or (v) any material reduction in Executive’s duties,
responsibilities or authority or any other action that has the effect of a
demotion of the Executive. To the extent the Change of Control results in the
Company (or a successor to the Company by merger, consolidation or the like),
continuing in existence as a direct or indirect subsidiary of an acquirer, the
Executive shall be considered to have been demoted unless given the same
position, duties and authority in the ultimate parent of the acquirer. By way of
example, the Chief Executive Officer, Chief Financial Officer or Chief Legal
Officer of a public company would be considered to have reduced duties,
responsibility and authority, and hence to have been demoted if, as a result of
the Change of Control, such Executive did not have the same role in the ultimate
parent of the acquirer.

 

1.2 Severance Benefits in Connection With a Change of Control or By Executive
for Good Reason

 

(a) Entitlement to Severance Benefits. If, during the period following the
commencement of efforts to sell the Company and prior to a Change of Control or
twelve months following or otherwise in connection with a Change of Control, the
Company terminates Executive’s employment without Cause, or if Executive
terminates his employment for Good Reason, the Company will, subject to Section
2 below, provide severance benefits to Executive as set forth below in this
Section 1.2. Further, in the event the Executive’s employment is terminated
without Cause or is terminated by Executive for Good Reason other than in
connection with a Change of Control, as



--------------------------------------------------------------------------------

described above in this section 1.2(a), the Company will provide severance
benefits to Executive as set forth in this agreement except that the applicable
percentage in section 1.2(b)(i), below, will be reduced to 100% and will be
limited to base salary only, with no payment of unearned bonus.

 

(b) Severance Benefits. The Company will provide severance benefits as follows:

 

(i) The Company will pay to Executive within (30) thirty days of the termination
a lump-sum cash amount equal to two hundred percent (200%) of the sum of (a)
Executive’s then current annual base salary in effect immediately prior to the
termination (or, if his base salary has been reduced within (60) sixty days
prior to the termination or at any time after the Change of Control, his base
salary in effect prior to the reduction), plus (b) the Executive’s target bonus
for the current year or for the year immediately prior to the Change of Control
whichever is higher; provided that the Executive may in the alternative and in
his sole discretion elect to have such payment made in:

 

(A) equal monthly installments with interest at a rate of 7% per annum over a
period not to exceed two (2) years,

 

(B) a lump sum to the IntraLase Corp. Non-Qualified Deferred Compensation Plan
(“Compensation Plan”) or

 

(C) equal monthly installments as in (A) above with the percentage withheld
monthly as Executive has had withheld before the termination to the Compensation
Plan.

 

The foregoing payments are in addition to and not in lieu of salary and bonus
for the current year that has been earned but not yet paid. If current year
target bonus is tied, in whole or in part, to annualized performance benchmarks,
it will be equitably prorated.

 

(ii) The Company will continue to provide Executive, for a period of two years
from the date of termination or commencement of new employment providing
substantially similar benefits, whichever is earlier, with any medical, dental,
disability, life insurance and automobile reimbursement benefits and other
perquisites in effect at the time of termination (or, if the level of benefits
has been reduced within (60) sixty days prior to the termination, the level of
benefits prior to the reduction). To the extent the Company is unable to provide
such benefits to Executive under its existing plans and arrangements, it will
either arrange to provide Executive with substantially similar benefits upon
comparable terms or pay Executive cash amounts equal to the Company’s most
recent annualized cost of providing such benefits. Following such two years of
payment of benefits, the Company shall permit Executive to elect to continue the
medical and dental benefits under COBRA, which election shall be made at the
time of termination and paid by the Company for the period provided herein.

 

(iii) The Company will make reasonable and customary outplacement services
available to Executive for a period of one year from the date of termination.

 

(iv) To the extent not otherwise provided for under the Company’s stock plans,
all options to purchase Company stock held by Executive will become exercisable
and remain exercisable for the period of time set forth in the instruments
governing such options, and to the

 

2



--------------------------------------------------------------------------------

extent not otherwise provided for under the Company’s stock plans, the vesting
of all such restricted stock shall be governed by the express terms in the
agreements entered into between the Executive and the Company.

 

(v) The Company shall continue to manage the Compensation Plan during the full
period that Executive has elected to receive benefits under such plan. An
election to commence payments thereunder upon retirement shall be Executive’s
retirement from full-time employment with any employer or age 65, whichever is
earlier.

 

2. Additional Severance Benefits

 

In the event that it is determined that any payment or benefit provided by the
Company to or for the benefit of Executive, either under this Agreement or
otherwise, will be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code or any successor provision (“Section 4999”), the Company
will, prior to the date on which any amount of the excise tax must be paid or
withheld, make an additional lump-sum payment (the “gross-up payment”) to
Executive. The gross-up payment will be sufficient, after giving effect to all
federal, state and other taxes and charges with respect to the gross-up payment,
to make Executive whole for all taxes (including withholding taxes) imposed
under Section 4999.

 

Determinations under this section 2 will be made by the Company’s then current
firm of independent auditors (the “Firm”). The determinations of the Firm will
be binding upon the Company and the Executive except as the determinations are
established in resolution (including by settlement) of a controversy with the
Internal Revenue Service to have been incorrect. All fees and expenses of the
Firm will be paid by the Company.

 

If the Internal Revenue Service asserts a claim that, if successful, would
require the Company to make a gross-up payment or additional gross-up payment,
the Company and Executive will cooperate fully in resolving the controversy with
the Internal Revenue Service. The Company will make or advance such gross-up
payments as are necessary to prevent Executive from having to bear the cost of
payments made to the Internal Revenue Service in the course of, or as a result
of, the controversy. The Firm will determine the amount of such gross-up
payments or advances and will determine after resolution of the controversy
whether any advances must be returned by Executive to the Company. The Company
will bear all expenses of the controversy and will gross Executive up for any
additional taxes that may be imposed upon Executive as a result of payment of
such expenses.

 

3. Withholding

 

All payments required to be made by Company to Executive under this Agreement
will be subject to the withholding of such amounts, if any, relating to tax and
other payroll deductions as may be required by law.

 

4. Arbitration

 

Any dispute or controversy between the parties involving the construction or
application of any terms, covenants or conditions of this Agreement, or any
claim arising out of or relating to this Agreement, or any claim arising out of
or relating to Executive’s employment by the Company that is not resolved within
(10) ten days by the parties will be settled by arbitration in the City of
Irvine,

 

3



--------------------------------------------------------------------------------

California, in accordance with the rules of the American Arbitration Association
then in effect, and judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. The Company and Executive
agree that arbitrator(s) will have no authority to award punitive or exemplary
damages or so-called consequential or remote damages such as damages for
emotional distress. Any decision of the arbitrator(s) will be final and binding
upon the parties. Either party may request that the arbitrator(s) submit written
findings of fact and conclusions of law. The parties agree and understand that
they hereby waive their rights to a jury trial of any dispute or controversy
relating to the matters specified above in this Section 4. The Company will pay
the cost of any such arbitration.

 

5. No Duty to Mitigate

 

Benefits payable under this Agreement as a result of termination of Executive’s
employment will be considered severance pay in consideration of his past service
and his continued service from the effective date of the Change of Control, and
his entitlement thereto will neither be governed by any duty to mitigate his
damages by seeking further employment nor offset by any compensation that he may
receive from other employment (except as specifically provided in Section 1.2
(b)(ii), above with respect to cessation of health insurance and similar
benefits upon commencement of new employment).

 

6. Rights of Survivors

 

If Executive dies after becoming entitled to benefits under Sections 1.2 and 2
following termination of employment but before all such benefits have been
provided, (a) all unpaid cash amounts will be paid to the beneficiary that has
been designated by Executive in writing (the “beneficiary”), or if none, to
Executive’s estate, (b) all applicable insurance coverage will be provided to
Executive’s family as though Executive had continued to live, and (c) any stock
options that become exercisable will be exercisable by the beneficiary, or if
none, the Estate.

 

7. Successors

 

This Agreement will inure to and be binding upon the Company’s successors. The
Company will require any successor to all or substantially all of the business
and assets of the Company by sale, merger or consolidation (where the Company is
not the surviving corporation), lease or otherwise, by agreement in form and
substance satisfactory to Executive, to assume this Agreement expressly. This
Agreement is not otherwise assignable by the Company or by the Executive.

 

8. Subsidiaries

 

For purposes of this Agreement, employment by a corporation or other entity that
is controlled directly or indirectly by the Company will be deemed to be
employment by the Company. Thus, references in the Agreement to “Company”
include such corporations or other entities where appropriate in the context.

 

9. Amendment or Modification; Waiver

 

This Agreement may not be amended unless agreed to in writing by Executive and
the Company. No waiver by either party of any breach of this Agreement will be
deemed a waiver of a subsequent breach.

 

4



--------------------------------------------------------------------------------

10. Severability

 

In the event that any provision of this Agreement is determined to be invalid or
unenforceable, the remaining provisions shall remain in full force and effect to
the fullest extent permitted by law.

 

11. Controlling Law

 

This Agreement will be controlled and interpreted pursuant to California law.

 

12. Notices

 

Any notices required or permitted to be sent under this Agreement are to be
delivered by hand or mailed by registered or certified mail, return receipt
requested, and addressed as follows:

 

If to the Company:

 

IntraLase Corp.

3 Morgan

Irvine CA, 92618

 

If to Executive:

 

James Lightman

IntraLase Corp.

3 Morgan

Irvine, CA 92618

 

Either party may change its address for receiving notices by giving to the other
party.

 

13. Conflict

 

In the event of a conflict between this Agreement and the provisions of any
other compensation or benefit arrangement between the Company and Executive,
this Agreement shall prevail.

 

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

EXECUTIVE

/s/ James Lightman

James Lightman

 

 

INTRALASE CORP.

/s/ Robert J. Palmisano

By: Robert Palmisano

Title: Chief Executive Officer

 

 



--------------------------------------------------------------------------------

Exhibit “A”

 

“Change of Control” means the occurrence of any one or more of the following
events following the completion of the sale of the Common Stock of the Company
to the public pursuant to a registration statement filed with the Securities and
Exchange Commission:

 

(1) Any Person becomes the owner of 50% or more of the Company’s Common Stock;
or

 

(2) Individuals who, as of the Effective Date, constitute the Board of Directors
of the Company (the “Continuing Directors”) cease for any reason to constitute
at least a majority of such Board; provided, however, that any individual
becoming a director after the Effective Date whose election or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the Continuing Directors will be considered as though such
individual were a Continuing Director, but excluding for this purpose any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Securities Exchange Act of 1934 (the
“Exchange Act”) or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.

 

(3) A reorganization, merger, consolidation or similar transaction that will
result in the transfer of ownership of more than 50% of the Company’s
outstanding Common Stock or that will result in the issuance of new shares of
Company Common Stock in an amount equal to more than 50% of the amount of Common
Stock outstanding immediately prior to such issuance; or

 

(4) Liquidation or dissolution of the Company or sale of substantially all of
the Company’s assets.

 

In addition, for purposes of this definition, the following terms have the
meanings set forth below:

 

“Common Stock” means the then outstanding Common Stock of the Company plus, for
purposes of determining the stock ownership of any Person, the number of shares
of Common Stock which such Person has the right to acquire (whether such right
is exercisable immediately or only after the passage of time) upon the exercise
of conversion rights, exchange rights, warrants or options or otherwise.
Notwithstanding the foregoing, the term Common Stock does not include shares of
preferred stock or convertible debt or options or warrants to acquire shares of
common Stock (including any shares of Common Stock issued or issuable upon the
conversion or exercise thereof) to the extent that the Board expressly so
determines in any future transaction. A Person will be deemed to be the “owner”
of any Common Stock of which such Person would be the “beneficial owner” as such
term is defined in rule 13d-3 promulgated under the Exchange Act.

 

“Confidential Information” means any and all information of the Company and its
Affiliates that is not generally available to the public. Confidential
Information also includes any information received by the Company or any of its
Affiliates from any Person with any understanding, express or implied, that it
will not be disclosed. Confidential Information does not include information
that enters the public domain, other than through your breach of your
obligations under this Agreement.

 

Exhibit A-1



--------------------------------------------------------------------------------

An “Executive Related Party” means any affiliate or associate of you other than
the Company or a subsidiary of the Company. The terms “affiliate” and
“associate” have the meanings given in Rule 12b-2 under the Exchange Act; the
term “registrant” in the definition of “associate” means, in this case, the
Company.

 

“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any of its Affiliates.

 

Exhibit A-2